
	
		III
		110th CONGRESS
		2d Session
		S. RES. 510
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2008
			Mrs. Murray (for
			 herself, Mr. Inhofe, and
			 Mr. Menendez) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			April 24, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Cystic Fibrosis Awareness Month.
	
	
		Whereas cystic fibrosis is one of the most common
			 life-threatening genetic diseases in the United States and one for which there
			 is no known cure;
		Whereas the average life expectancy of an individual with
			 cystic fibrosis is 37 years, an improvement from a life expectancy in the 1960s
			 where children did not live long enough to attend elementary school, but still
			 unacceptably short;
		Whereas approximately 30,000 people in the United States
			 have cystic fibrosis, more than half of them children;
		Whereas 1 of every 3,500 babies born in the United States
			 is born with cystic fibrosis;
		Whereas more than 10,000,000 Americans are unknowing,
			 symptom-free carriers of the cystic fibrosis gene;
		Whereas the Centers for Disease Control and Prevention
			 recommend that all States consider newborn screening for cystic
			 fibrosis;
		Whereas the Cystic Fibrosis Foundation urges all States to
			 implement newborn screening for cystic fibrosis to facilitate early diagnosis
			 and treatment which improves health and life expectancy;
		Whereas prompt, aggressive treatment of the symptoms of
			 cystic fibrosis can extend the lives of people who have the disease;
		Whereas recent advances in cystic fibrosis research have
			 produced promising leads in gene, protein, and drug therapies beneficial to
			 people who have the disease;
		Whereas innovative research is progressing faster and is
			 being conducted more aggressively than ever before, due, in part, to the Cystic
			 Fibrosis Foundation’s establishment of a model clinical trials network;
		Whereas, although the Cystic Fibrosis Foundation continues
			 to fund a research pipeline for more than 30 potential therapies and funds a
			 nationwide network of care centers that extend the length and quality of life
			 for people with cystic fibrosis, lives continue to be lost to this disease
			 every day;
		Whereas education of the public about cystic fibrosis,
			 including the symptoms of the disease, increases knowledge and understanding of
			 cystic fibrosis and promotes early diagnosis; and
		Whereas the Cystic Fibrosis Foundation will conduct
			 activities to honor National Cystic Fibrosis Awareness Month in May 2008: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)honors the goals
			 and ideals of National Cystic Fibrosis Awareness Month;
			(2)supports the
			 promotion of further public awareness and understanding of cystic
			 fibrosis;
			(3)encourages early
			 diagnosis and access to quality care for people with cystic fibrosis to improve
			 the quality of their lives; and
			(4)supports research
			 to find a cure for cystic fibrosis by fostering an enhanced research program
			 through a strong Federal commitment and expanded public-private
			 partnerships.
			
